DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/2022.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/6/2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is unclear in that it uses the phrase “on the axis”.  The phrase is unclear in the context of the claim since its meaning cannot be reconciled with the rest of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang US 20130121816.
Regarding claim 1, Tang discloses a centrifugal heat dissipation fan comprising: 
a housing (10 and 40) having at least one inlet (121) disposed along an axis (colinear with 21) and a plurality of outlets (48) in different radial directions; and 
an impeller (20) disposed in the housing along the axis (Fig. 1).
Regarding claim 2, Tang further discloses that the housing further has an inner wall tongue part (Fig.2) between and adjoining two of the plurality of outlets (Fig. 2).
Regarding claim 3, Tang further discloses that the housing has a first main outlet, a second main outlet, and at least one sub-outlet disposed apart from each other (Fig. 2), wherein the inner wall tongue part is between and adjoins the first main outlet and the at least one sub-outlet (Fig. 2).

    PNG
    media_image1.png
    451
    680
    media_image1.png
    Greyscale

Regarding claim 4, Tang further discloses that along a rotation direction of the impeller, the inner wall tongue part, the at least one sub-outlet, the second main outlet, and the first main outlet adjoin each other in sequence in a loop configuration (Fig. 2).
Regarding claim 6, Tang further discloses that a sum of an area of the first main outlet and an area of the second main outlet is greater than an area of the at least one sub-outlet (Fig. 2).
Regarding claim 7, Tang further discloses that an air-out radial direction of the first main outlet and an air-out radial direction of the second main outlet orthogonally intersect each other (Fig. 2).
Regarding claim 8, Tang further discloses that an orthographic projection (i.e. side view) dimension of the at least one sub-outlet … is less than an orthographic projection dimension of the housing … (Fig. 2, wherein the opening of the sub-outlet does not fully extend to the sides of the housing).
Regarding claim 10, Tang further discloses that the housing further has at least one guide structure (30) disposed at the at least one sub-outlet ([0017]) and extending away from the axis (i.e. the rotational axis; see Fig. 1).

Claim(s) 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng US 20060078428.
Regarding claim 1, Zheng discloses a centrifugal heat dissipation fan comprising: 
a housing (310, Fig. 3A) having at least one inlet (opening in 340) disposed along an axis and a plurality of outlets (301, 302 and 304) in different radial directions (Fig. 3A); and 
an impeller (329) disposed in the housing along the axis (Fig. 3A).
It is understandable that Applicant might object to the labeling of 302 as an “outlet”.  Applicant is reminded of MPEP 2114(II). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  What is the structure of an “outlet”? Merely a hole or aperture capable of allowing fluid to flow through. 
Regarding claim 2, Zheng further discloses that the housing further has an inner wall tongue part (312) between and adjoining two of the plurality of outlets (302 and 304).
Regarding claim 3, Zheng further discloses that the housing has a first main outlet (304), a second main outlet (301), and at least one sub-outlet (302) disposed apart from each other, wherein the inner wall tongue part (312) is between and adjoins the first main outlet (304) and the at least one sub-outlet (302).
Regarding claim 5, Zheng further discloses that the first main outlet (304) and the second main outlet (301) are each a planar outlet (Fig. 3A), and the at least one sub-outlet (302) is an arc outlet (Fig. 3A).
Regarding claim 9, Zheng further discloses that the housing has a plurality of sub-outlets (302 being divided by a central post, thus creating a plurality of sub-outlets) disposed in different radial directions (Fig. 3A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745